Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 5/31/2022:
Referring to the arguments to the 35 U.S.C. 103 rejections (arguments: pages 4-8):  Refer to the updated 35 U.S.C. 103 rejections below in view of amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0142184 to Yi et al in view of U.S. Publication No. 20020015385 to Yi et al (‘385) in view of U.S. Publication No. 20060262811 to Jiang et al.
Referring to claim 11, Yi et al disclose in Figures 1-17 a method performed by a user equipment (Figures 3 and 17, UE), the method comprising: 
Receiving, from an upper layer (PDCP layer) of the user equipment, a RLC SDU.  Figures 3 and 9: the RLC entity of the RLC layer of UE receives a RLC SDU from the PDCP layer.
Constructing, by an AM RLC entity (AM RLC entity) of the user equipment, an AMD PDU by setting a sequence number (SN) of the AMD PDU according to a send state variable (VT(S)).  Figures 3 and 9: the RLC entity of the RLC layer of UE generates AMD PDUs from the RLC SDU by segmenting the RLC SDU into a plurality of smaller AMD PDUs.  The RLC layer maintains a send state variable VT(S) that holds the value of the SN to be assigned for the next newly generated AMD PDU; VT(S) is initially set to 0, and is updated whenever the AM RLC entity delivers an AMD PDU with SN=VT(S) (Section 0097).  So, the RLC entity of the RLC layer of UE sets the SN of each AMD PDU to the VT(S).
Incrementing the send state variable ...  VT(S) is initially set to 0, and is updated whenever the AM RLC entity delivers an AMD PDU with SN=VT(S).
Wherein:
The send state variable holds a value of the sequence number to be assigned for a next newly generated AMD PDU.  VT(S) holds the value of the SN to be assigned for the next newly generated AMD PDU.
The send state variable is initially set to 0.  VT(S) is initially set to 0.
The send state variable is updated whenever the AM RLC entity constructs the AMD PDU with the sequence number which is equal to the send state variable (AMD PDU with SN=VT(S)), the AMD PDU includes an entirety of the RLC SDU (not in reference; claim is in “or” form and only includes one of the limitations) or a last segment of the RLC SDU (the RLC SDU comprises a plurality of AMD PDUs, so each AMD PDU contains a segment of the RLC SDU which includes the last segment of the RLC SDU; each transmitted AMD PDU that updates the VT(S) is therefore a segment or a last segment of the RLC SDU; refer to Jiang et al rejection below).  VT(S) is initially set to 0, and is updated whenever the AM RLC entity delivers an AMD PDU with SN=VT(S) (Section 0097).  So, the RLC entity of the RLC layer of UE sets the SN of each AMD PDU to the VT(S).  Also, when the AM RLC entity delivers an AMD PDU, the AM RLC entity must generate (claimed “constructs the AMD PDU”) in order to deliver the generated AMD PDU, which can be the last segment of the RLC SDU.  Specifically, the RLC entity of the RLC layer of UE generates AMD PDUs from the RLC SDU by segmenting the RLC SDU into a plurality of smaller AMD PDUs.  Refer to Sections 0003-0006 and 0039-0199.
Yi et al do not disclose incrementing the send state variable by one.
Yi et al ‘385 disclose in Section 0007 and 0024 that VT(S) is a send state variable which represents the sequence number of the first PDU among the RLC PDUs subjected to be transmitted next, and it increases by one after each RLC PDU is transmitted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include incrementing the send state variable by one...  One would have been motivated to do so to update VT(S) by one each time one PDU is transmitted.
Yi et al do not specifically disclose the send state variable is updated whenever the AM RLC entity constructs the AMD PDU with the sequence number which is equal to the send state variable, the AMD PDU includes an entirety of the RLC SDU (not in reference; claim is in “or” form and only includes one of the limitations) or a last segment of the RLC SDU.
Jiang et al disclose in Figure 1-2 that all PDUs 200, 202, 204, 206, 208 have a size of 15 octets, so that when the SDU 210 is divided into partial segments 2100, 2102, their sizes are 13 and 3 octets.  Since the size of the SDU 210 is larger than the size of data fields of the PDU 200, the SDU 210 is divided into two segments 2100 and 2102.  So, when segmenting SDU 210 into a plurality of PDU 2100 and 2102, PDU 2100 and PDU 2102 contain SDU 210, and PDU 2102 contains the last segment of SDU 210.  Refer to Sections 0006-0012.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the send state variable is updated whenever the AM RLC entity constructs the AMD PDU with the sequence number which is equal to the send state variable, the AMD PDU includes an entirety of the RLC SDU (not in reference; claim is in “or” form and only requires one of the limitations) or a last segment of the RLC SDU.  One would have been motivated to do so since a SDU comprises a plurality PDUs, so each PDU contains a segment of the SDU which includes the last segment of the SDU.
Referring to claim 12, Yi et al disclose in Figures 1-17 an user equipment comprising:
A receiver (Figure 17, receiver 135) configured to receive, from an upper layer of the user equipment, a RLC SDU.
A processor (Figure 17, processor 110) configured to:
Construct, by an AM RLC entity of the user equipment, an AMD PDU by setting a sequence number of the AMD PDU according to a send state variable.
Increment the send state variable ...
Wherein:
The send state variable holds a value of the sequence number to be assigned for next newly generated AMD PDU.
The send state variable is initially set to 0.
The send state variable is updated whenever the AM RLC entity constructs the AMD PDU with the sequence number which is equal to the send state variable, the AMD PDU includes an entirety of the RLC SDU or a last segment of the RLC SDU.
Yi et al do not disclose increment the send state variable by one.
Yi et al also do not specifically disclose the send state variable is updated whenever an AM RLC entity constructs the AMD PDU with the sequence number which is equal to the send state variable, the AMD PDU includes an entirety of the RLC SDU (not in reference; claim is in “or” form and only includes one of the limitations) or a last segment of the RLC SDU.  Refer to the rejection of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0290055 to Koskinen discloses in Figures 1-3 and Sections 0019 and 0035 wherein a UE segments an SDU into a plurality of PDUs, and wherein a send state variable, VT(S), holds the value of the SN to be assigned for the next newly generated AMD PDU. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
June 6, 2022